



COURT OF APPEAL FOR ONTARIO

CITATION: Baradaran v. Ontario, 2017 ONCA 304

DATE: 20170412

DOCKET: C62663

Doherty, MacFarland and Rouleau JJ.A.

BETWEEN

Manoucher Baradaran, Fariba Baradaran, Saba
    Baradaran, by her litigation guardian, Manoucher Baradaran and Sama Baradaran,
    by her litigation guardian, Manoucher Baradaran

Appellant (Plaintiff)

and

Her Majesty the Queen in Right of the Province of
    Ontario, the City of Toronto, as represented by the Attorney General of
    Ontario, Lawyers Professional Indemnity Company (LawPRO), Friedman Law Firm,
    Patrick Bakos, Real Estate Counsel represent [JOHN DOE], Dr. Karam Ramzy and
    Church Yonge Animal Clinic (Tenant)

Respondents (Defendants)

Manoucher Baradaran, appearing in person

Baaba Forson and Eric Wagner, for Her Majesty the Queen
    in Right of the Province of Ontario

Justin W. Anisman, for LawPRO

Patrick Bakos, for the Friedman Law Firm

Heard:  April 6, 2017

On appeal from the decision of Justice Thomas R. Lederer
    of the Superior Court of Justice, dated June 27, 2016.

APPEAL BOOK ENDORSEMENT

[1]

We see no basis upon which to interfere with the judgment below.

[2]

As the motion judge observed, the procedures set out in the manual do
    not have the force of law.  Failure to comply with parts of the manual does not
    void the sale.  In any event, it is far from clear that this was a
    commercial property to which the statement in the manual would apply.

[3]

There is no merit to the bias argument.  The passage quoted in the
    appellants factum (para. 21) to support the bias claim is an entirely
    appropriate exchange between the appellant and the motion judge.

[4]

The appellant submits that there was no auction.  He relies on then
    absence of any reference to the auction on the website of the company
    responsible for conducting the auction.  The motion judge had direct evidence
    that the auction occurred from a person who was at the auction.  He was
    entitled to accept that evidence.

[5]

The appellant had ample notice of the sale (two months).  The motion
    judge had no evidence that the sale was improvident apart from the appellants
    affidavit.  The motion judge was entitled to reject the appellants bald
    assertions as to the value of the property.

[6]

The fresh evidence is not admissible.  The appellant could have produced
    the material before the motion judge.  We see no reason to admit it now.

[7]

The appeal is dismissed.

[8]

The respondents have made submission on costs.  The appellant declined
    to make any submissions.  Costs to each of the respondents in the amount of
    $1,000, all in.


